IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                August 14, 2013 Session

                STATE OF TENNESSEE v. JENNIFER HANNAH

                   Appeal from the Criminal Court for Davidson County
                          No. 2008-D-4138 Steve Dozier, Judge



                 No. M2012-00842-CCA-R3-CD - Filed January 14, 2014


Appellant, Jennifer Hannah, was indicted by the Davidson County Grand Jury for four counts
of child neglect, one count of first degree felony murder during the perpetration or attempt
to perpetrate aggravated child neglect, and two counts of delivering a controlled substance
to a minor. At the conclusion of a jury trial, she was found guilty of all counts as charged.
The trial court sentenced her to an effective sentence of life imprisonment. On appeal,
Appellant argues: (1) the trial court erred in allowing the testimony of Michael Orman under
the provisions of Rule 404(b) of the Tennessee Rules of Evidence; (2) the trial court erred
in denying Appellant’s motion for continuance; (3) the trial court erred in denying her motion
to suppress statements made to law enforcement officers; (4) the trial court erred in denying
her request for an instruction regarding lost or destroyed evidence; (5) the trial court erred
in instructing the jury on the elements of aggravated child neglect; and (6) the trial court
erred in allowing the admission of an audio recording of a deceased witness. After a
thorough review of the record, we affirm the judgments of the trial court.

Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Trial Court are Affirmed..

J ERRY L. S MITH, J., delivered the opinion of the court, in which J AMES C URWOOD W ITT, J R.
and R OBERT W. W EDEMEYER, JJ., joined.

Patrick T. McNally, Nashville, Tennessee, for the appellant, Jennifer Hannah.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney
General; Victor S. Johnson, District Attorney General, and Brian Holmgren, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                                    Factual Background
       On June 27, 2008, Davidson County emergency personnel were sent to Appellant’s
home in Nashville. Prior to the dispatch, the emergency communications center received two
911 calls, one from Appellant and one from Appellant’s husband. The calls indicated that
the victim, A.H.1 , was barely breathing. The 911 operator told Appellant how to perform
CPR until the paramedics arrived.

       When Scott Hessey, a firefighter and EMT with the Nashville Fire Department,
arrived at the residence at 4:34 p.m., he was directed to the second floor. He was
accompanied by Daryl Kirby. Mr. Hessey discovered a sixteen-month-old child not
breathing and lying on the floor. When Mr. Hessey checked the victim, he realized that she
did not have a pulse, was not breathing, and was a blue color. Mr. Hessey noticed that there
was vomit inside the victim’s mouth and on the floor near where the victim was lying. The
EMT attempted to give the victim oxygen, but the victim’s status did not change. When Mr.
Hessey asked Appellant if the victim had been sick recently, she responded that she had not.

        James Scott Reinard arrived at the residence in an ambulance. Mr. Hessey carried the
victim out to the ambulance. Mr. Reinard noticed that A.H. was “lifeless and limp.” He
stated that when he connected her to the cardiac monitor, her heart had no electrical activity.
Therefore, he decided to stop CPR at 4:45 p.m.

       Officer Kevin Cooley was a detective in the Youth Services Division with the
Metropolitan Police Department at the time of the victim’s death. Officer Cooley testified
that whenever there is a child’s death in Davidson County, the Youth Services Division
responds to the situation and investigates as a matter of protocol. Officer Cooley was
assigned to investigate A.H.’s death. He stated that it was his first death investigation.

       He arrived at Appellant’s residence at 5:45 p.m. and was informed that the victim had
been taken to Southern Hills Hospital. At that point, Officer Cooley had no indication as to
what had caused the victim’s death. He began his investigation by interviewing the people
who had been with the victim that day, namely Appellant and her husband, Michael Hannah.

        Officer Cooley interviewed Mr. Hannah in Officer Cooley’s car. Officer Cooley
testified that Mr. Hannah was distraught and was crying during the interview. He told
Officer Cooley that he gave CPR to A.H. Mr. Hannah did not indicate that there had been
any trauma involved with A.H.’s death. Officer Cooley stated that he recorded the interview.




       1
           It is the policy of this Court to refer to minor victims by their initials.

                                                        -2-
        Officer Cooley also interviewed Appellant separately from Mr. Hannah. Officer
Cooley stated that he spoke with her in the foyer of the home. He asked Appellant to show
him where she found the victim. Appellant took him to the bonus room. The bonus room
was the setting for the remainder of the interview. Officer Cooley stated that he also
recorded his interview with Appellant. He began recording when he entered the house until
the interview ended. The recording lasted about one hour and twenty minutes. The
recording included a re-enactment that occurred at the end of Appellant’s interview. Officer
Cooley testified that Appellant was never advised of her Miranda rights because at the time
of the interview, the officers were not aware that they were dealing with a crime. Appellant
was also never restrained or arrested.

       Officer Cooley stated that there were two other detectives present, Selene Julia and
Don Long, who first responded to the hospital and subsequently came to Appellant’s house.
Detective Julia was primarily responsible for taking photographs in the house. Latasha
Bryant, who was working for the Department of Children’s Services (“DCS”), was also
there. An investigator working for the medical examiner also came to the scene.

        Officer Cooley stated that Appellant had been crying a lot and was slightly erratic.
He stated Appellant was overwhelmed and sobbing. He stated that she would speak to him
in a calm manner, then get a telephone call and start sobbing. When she would get off of the
telephone she would speak calmly again. Appellant directed the officers to the playpen
where the victim was found, to the medications that Appellant was taking at the time, and to
other pertinent locations around the house.

       Officer Cooley stated that Ms. Bryant was with him when Appellant brought up her
prescription medications. Officer Cooley testified that Appellant told him she was taking
Oxycontin, Percocet, and Oxycodone. He did not recall Appellant stating that she was taking
Xanax. Ms. Bryant went through the medications and found insufficient pills in the
prescription bottle for at least one medication. Appellant stated that she had been out of town
and divided up her prescription because she was afraid that her family would steal pills from
her prescription. However, Appellant could not tell the investigators where the missing pills
were located. Officer Cooley said that he did not notice any prescription medication on
furniture or table surfaces in the house.

       Appellant told Officer Cooley that she and A.B., the victim’s sister, were present
during the day that the victim died. Appellant stated that she fed the victim some blueberry
muffins around 10:00 a.m. Mr. Hannah had not spent the night at the house the previous
night, but he came by in the morning. He came by a second time that day, and that is when
the victim was discovered unresponsive in the playpen. Appellant told Officer Cooley that



                                              -3-
the victim was asleep when Mr. Hannah came to visit the first time. Appellant told the
officer that she had been the only one to feed the victim that day.

       Officer Cooley testified that he asked Appellant and Mr. Hannah to participate in a
re-enactment of how they found the victim. In addition to being included on the audio
recording, the re-enactment was recorded on video. However, the video recording was lost
before trial.

       Officer Cooley stated that the medical examiner collected a sippy cup used by the
victim immediately prior to her death. He said that the sippy cup was in the playpen where
the victim had been found. Officer Cooley did not know if the medical examiner collected
any other items.

       Officer Cooley stated that he did not interview A.B., the victim’s sister. He stated that
interviews of children typically are conducted by DCS. Officer Cooley believed that DCS
had conducted an interview of A.B.


        The day after the victim was found and the interviews were conducted, Officer Cooley
heard from the medical examiner about the autopsy on the victim. Through the course of the
conversation, he was told that two types of drugs, Oxycontin and “Benzo’s,” were found in
the victim’s urine. This conversation prompted him to obtain a search warrant and return to
Appellant’s residence. He stated that the source of the drugs was the object of the search.
During the search of Appellant’s residence, the officers recovered multiple prescriptions for
various medicines prescribed to both Appellant and Mr. Hannah. Among Appellant’s
prescriptions were Oxycontin and Alprazolam. The officers checked the contents of the
bottles against the amount prescribed. Most of the bottles did not have the correct number
of pills had the pills been taken as prescribed. Some bottles had more pills, and some bottles
had fewer pills than there should have been. Officer Cooley stated that the officers found
multiple pills and prescriptions throughout Appellant’s house. For the most part, the
medication was contained in pill bottles, but he also found some loose pills.

       Krista Myers is an investigator with the medical examiner’s office. She testified that
her role is to collect as much information from the scene of a death as possible because the
medical examiner cannot be there. This is especially true in the case of the death of an
infant. She stated that typically when an infant death is involved, the body is taken to the
hospital and police respond to the scene. She stated that it is typical for a re-enactment to be
done using a doll to demonstrate the position of the infant when last seen alive and when
found. The investigators are responsible for completing a Sudden Unexplained Infant Death
Investigation (“SUIDI”) form.

                                              -4-
       She stated that she went to Southern Hills hospital on June 27, 2008, at 6:30 p.m. She
was informed that the victim was found unresponsive at 4:00 or 4:15 p.m. that same day.
Ms. Myers stated that she conducted an external examination of the victim. She found vomit
on the side of the victim’s face and on her clothes. There were no signs of trauma. Ms.
Myers took photographs of the body.

        Ms. Myers also went to Appellant’s house and found Officer Cooley and Ms. Bryant
already interviewing Appellant. She described Appellant as “extremely distraught at times”
and “mostly agitated.” Ms. Myers stated that Appellant’s mood shifted as she answered
questions regarding the victim. When there was a break in Officer Cooley’s questions, Ms.
Myers introduced herself and asked additional questions. Appellant told Ms. Myers that she
fed the victim blueberry muffins, cereal, and milk in a sippy cup. Appellant said that she had
also given the victim Children’s Tylenol before her nap. She said that the victim had been
having “screaming fits” recently. Appellant told Ms. Myers she went to check on the victim
around 4:00 p.m. because the victim usually did not sleep so long. She found the victim in
her playpen with a comforter, toys, pacifier, and a sippy cup. Ms. Myers collected the sippy
cup, some dry cereal, the Children’s Tylenol, and a dirty diaper.

      Appellant told Ms. Myers that she suffered from a blood-clotting disorder and chronic
back pain. She said that she had been prescribed both Oxycontin and Oxycodone for these
maladies. Ms. Myers testified that she did not remember Appellant’s stating that she took
Xanax, also known as Alprazolam.

     Ms. Myers conducted a re-enactment with Mr. Hannah and Appellant. Appellant
demonstrated how she had placed the victim in the playpen for her nap. Mr. Hannah
demonstrated the victim’s position in the playpen when she was found. He also
demonstrated that he got her out of the playpen and began to perform CPR.

        Dr. Amy McMasters performed an autopsy on the victim on June 28, 2008. Dr.
McMasters is the Chief Medical Officer for Forensic Medical Management Services, which
is a private company under contract with Davidson County. At the time of death, the victim
was sixteen months old. There were no obvious signs of trauma.

       She stated that she obtained fluid samples of heart blood, chest blood, bile, urine,
stomach, and the vitreous fluid from the victim’s eyes. She sent these samples to Aegis
Laboratory for testing. She specifically requested testing for drugs. She later cancelled the
request for testing of the chest blood because the heart blood is a better representation of the
concentration of drugs in the system. The results of the heart blood test were that the sample
was positive for Alprazolam in a concentration of 47 milligrams per milliliters. Dr.
McMasters opined that the drug had been ingested within hours of her death. She testified

                                              -5-
that this dose would not be lethal to an adult, but it was unknown if it would be lethal to a
child. The test results also showed that the victim’s heart blood contained Oxycodone in a
concentration of 1350 milligrams per milliliter. Dr. McMasters stated that this dose would
be lethal for an adult, as well as a child. She stated that the concentration indicated that the
victim had ingested the Oxycodone within hours of her death.

        Dr. McMasters also received the results of the sample she collected of the victim’s
stomach contents. The results showed that the victim’s stomach contained Alprazolam,
Oxycodone, and a small amount of acetominophen. The concentration of Alprazolam was
3390 milligrams per milliliter. The concentration of Oxycodone was 94,000 milligrams per
milliliter. Dr. McMasters testified that the level present indicated that there were many pills
ingested by the victim. She said one or two pills would not cause this concentration, but
instead many pills would be needed. Dr. McMasters could not determine if it was a case of
many pills at once or over a period of time. She stated that the level present would be
considered higher than normal even for an adult.

       The victim’s urine was also sent for testing. The urine sample tested positive for the
presence of Alprazolam metabolite, Oxycodone, and an Oxycodone metabolite. A metabolite
is present when a person’s body has begun processing drugs that have been ingested. The
level of Oxycodone was higher than that of the metabolite. This fact indicated that there had
been more recent usage of Oxycodone.

        Dr. McMasters testified that she sent the bile and urine samples to confirm the blood
results that showed drugs in the victim’s system. She also wanted to test the stomach
contents in order to determine how the drugs were given to the victim. The fact that the
victim’s stomach contents tested positive for the presence of Alprazolam and Oxycodone led
Dr. McMasters to conclude that the victim had ingested the drugs. In addition, she testified
that the fact that evidence of the drugs was in her blood indicated that she had ingested the
drugs within hours her death. However, the fact that evidence of the drugs was present in
her urine also indicated that drugs had been in the victim’s system long enough for the drugs
to have been processed by the victim’s body.

       Dr . McMasters testified that the contents of the sippy cup which was retrieved from
the victim’s crib tested positive for Oxycodone. The concentration of Oxycodone in the
contents was 113 milligrams per milliliter. According to the test results, Alprazolam was not
present in the sippy cup.

       Dr. McMasters opined that the cause of the victim’s death was a drug overdoes of
Alprazolam and Oxycodone. She stated that the death was a homicide. The effect upon the
victim as a result of the combined drugs would have been “sedation, possibly coma, stupor,

                                              -6-
difficulty breathing and eventually death.” She said that such an overdose often affects
breathing patterns and can cause snoring. Once breathing ceases, it takes only three to five
minutes for irreversible brain damage to occur.

       Travis Curtis was the manager for the crime submission unit at Aegis where the sippy
cup and bodily fluid samples were sent for testing. He is also a forensic scientist. In his
position of manager, he oversaw the testing in the laboratory and ensured that it was
completed in an appropriate manner. He stated that he received a request from Dr.
McMasters to test the above items. He stated that the laboratory tested the sippy cup and the
victim’s heart blood for opiates, benzodiazepines, and acetaminophen. The sippy cup tested
positive for Oxycodone in a concentration of 113 nanograms per milliliter. The sippy cup
tested negative for acetaminophen and benzodiazepines.

         Mr. Curtis testified that the heart blood was negative for acetaminophen, but it tested
positive for Alprazolam and Oxycodone. The concentration of Alprazolam was 50
nanograms per milliliter. According to Mr. Curtis, the toxic range for Alprazolam was 90
nanograms to about 1000 nanograms in an adult. The concentration of Oxycodone in the
victim’s heart blood was 1350 nanograms per milliliter. Such a concentration of Oxycodone
is in the toxic range for adults. He said that in the only other infant death from an Oxycodone
overdose of which he was aware, the infant’s Oxycodone concentration was half that of the
victim. Mr. Curtis testified that Oxycodone and Alprazolam are not combined in any pill
together. Therefore, they must be taken in at least two separate pills.

       Mr. Curtis testified that the laboratory also tested the victim’s bile from her
gallbladder to determine if benzodiazepines and opiates were present. The bile tested
positive for Alprazolam as well as Alphahydroxy-alprazolam, which is a metabolite of
Alprazolam. The test also showed that Oxycodone, as well as Oxymorphone, a metabolite
of Oxycodone. The metabolites are a result of the body breaking down chemicals ingested.
The body breaks down the original chemical into other compounds before they are eliminated
by the body. Mr. Curtis testified that the half life of Oxycodone is three hours and that half
of the drug would have been metabolized in this time period.

       He testified that the laboratory tested the victim’s urine and gastrics contents. It tested
positive for Alphahydroxy-alprazolam, the metabolite. This fact indicated that some time
had passed since the ingestion of the Alprazolam because the victim’s body had already
begun the process of breaking down the original chemical.

       Although the tests showed the presence of the metabolites in the victim’s bile and
urine, Mr. Curtis could not state with any certainty how long the original chemicals had been



                                               -7-
present in the victim’s body. He stated that the metabolites could have been consistent with
the victim’s ingesting the drugs from a sippy cup during the course of the day.

        The laboratory also tested the gastric contents of the victim. Mr. Curtis testified that
the tests revealed the presence of Oxycodone and Acetaminophen. He stated that
Acetaminophen is often prescribed with Oxycodone. However, he could not determine from
the tests whether the Acetaminophen was derived from Tylenol or in conjunction with the
Oxycodone.

       With regard to the sippy cup, Mr. Curtis testified that the sippy cup was submitted to
the laboratory for testing. He stated that the standard procedure is to keep samples for a one
year period. After that time, any samples are destroyed. He stated that up until the samples
are destroyed, they are available for testing. The sippy cup was kept for one year and
destroyed just prior to trial.

        Detective Michael Donaldson works for the Metropolitan Police Department. On
June 28, 2008, he executed a search warrant of Appellant’s home. The police collected 96
pill bottles. The majority of the bottles were empty. Fifteen different doctors had prescribed
the medications. Based on the search, Detective Donaldson concluded that on June 28, 2008,
Appellant had filled prescriptions for: (1) Alprazolam, sixty pills, two milligrams each, a
thirty-day supply; (2) Oxycodone, 130 pills, 325 milligrams each, a thirty-day supply; and
(3) OxyContin, thirty pills, forty milligrams each, one a day, mixed with 10 milligrams of
acetaminophen. Detective Donaldson was also able to conclude that Appellant had filled two
other prescriptions for Alprazolam, one for fifty pills and one for sixty pills, on June 28,
2008. He found prescriptions for Appellant’s husband for both Oxycodone and OxyContin.

       On September 21, 2010, a videotaped deposition was taken of the victim’s sister, A.B.
A.B. was ten years old at the time of the deposition. On the date in question, A.B. stated that
Appellant’s husband was at work and stopped by the house a few times. A.B. said that she
fed the victim some cereal that morning. A.B. and the victim watched television, and the
victim took a nap. A.B. stated that the victim seemed fine before she took her nap. A.B. said
that she did not give the victim a sippy cup that day or prepare a sippy cup for the victim.
She said that Appellant or Appellant’s husband must have prepared the sippy cup.

        In the afternoon, A.B. heard Appellant’s husband scream that the victim was dead.
Appellant told A.B. to call 911. She did so and handed the telephone to Appellant.
According to A.B., Appellant told her to hide anything that looked like it could kill the
victim. A.B. stated that Appellant kept her medicine in a closet upstairs and usually kept pill
bottles on the table. However, she did not remember seeing pill bottles on the table on the
day of the victim’s death.

                                              -8-
        Dr. Leeanne O’Brien is a pediatrician. She saw the victim on June 25, 2008.
Appellant brought the victim to see her because Appellant reported that she was concerned
about the victim because she had been screaming, wheezing, and coughing for the two weeks
leading up to the visit. Appellant also reported asthma and vomiting. Dr. O’Brien found that
the victim had a wet or productive cough. She thought that the victim might have bronchitis
or a sinus-related issue. Dr. O’Brien prescribed an antibiotic. However, she did not know
if Appellant had the prescription filled. She stated that she had never prescribed Xanax for
a child the victim’s age and would never prescribe Oxycodone for a child the victim’s age.

       Because this was the first time Dr. O’Brien had examined the victim, she told
Appellant that the victim needed a full physical examination. Dr. O’Brien did not find any
developmental abnormalities or any indication of narcotic usage. She ordered a urinalysis
because of a family history of kidney disease. However, the urinalysis did not include a drug
screen.

       Dr. O’Brien received an extensive social history from Appellant. She learned that
Appellant was in the process of separating from her husband and was depressed. Appellant
stated that she was raising two children, she had recently lost her grandparents, and her
former husband recently moved to California. Dr. O’Brien recommended social workers
with experience in drug and alcohol rehabilitation. She recommended rehabilitation for
Appellant and her husband.

        On August 11, 2008, Detective Tom Rollins with the Metropolitan Police Department
was assigned to the case at hand. He attended a custody hearing regarding A.B. in December
2008. Detective Rollins heard the testimony of Appellant regarding the victim’s death. At
the custody hearing, she testified that she had prepared the sippy cup of milk for the victim.
She categorically denied that her husband had prepared the cup. She wondered if the victim
could have put a pill in her mouth and that the pill had gone into the sippy cup. Later in her
testimony she admitted that this scenario was not possible because liquid could not flow back
into the sippy cup. Appellant also testified at the custody hearing that her husband was not
living in the home at the time of the victim’s death. She stated that she kept her medicine in
her purse, a closet in the bonus room, and on top of a mantel. She agreed that her husband
had asked her on previous occasions to keep medicine away from the victim.

       Michael Orman also testified at the trial. He stated that he worked with Appellant’s
husband. In the spring of 2007, he and his girlfriend, Carissa Desorbo, visited Appellant and
her husband to see their new baby, the victim. They all went upstairs in the house. Mr.
Orman overheard Appellant tell Ms. Desorbo that “they” were in her purse. Mr. Orman saw
Ms. Desorbo pull pill bottles out of Appellant’s purse and put the bottles on the counter along
with her own pill bottles. Mr. Orman said that it appeared that Appellant and Ms. Desorbo

                                              -9-
were trading pills. Later in the day, he saw Ms. Desorbo crushing pills on the counter while
Appellant stood next to her. Ms. Desorbo got another pill out of one of the bottles and held
it up next to a baby bottle. Mr. Orman said it appeared that Ms. Desorbo was measuring the
pill against the numbers on the baby bottle. Mr. Orman asked Ms. Desorbo what she was
doing. Ms. Desorbo put the baby bottle down and said she was getting ready to take a
Xanax. Mr. Orman said that the encounter led him to conclude that Appellant and Ms.
Desorbo were getting ready to put drugs in the baby’s bottle. Mr. Orman left shortly
thereafter.

       Mr. Orman testified that before he left he heard a fight between Appellant and her
husband. He stated that the argument was about which one of them was going to change the
baby’s diaper. Appellant told her husband, “[T]his f***ing baby has been keeping me up
every night.”

       Melissa Kibler-Sircy stated that she had been a friend of the Appellant since 1999.
She stated at one time she and Appellant were very close. Ms. Kibler-Sircy stated that after
the victim was born, she often visited Appellant to help care for the victim and do chores
such as laundry and house cleaning. When Ms. Kibler-Sircy was at the house, Appellant
watched television or slept. Ms. Kibler-Sircy stated that Appellant was very depressed at that
time. Appellant would often stay up drinking all night long. The victim usually stayed in the
playpen in the bonus room.

       Ms. Kibler-Sircy stated that she knew that Appellant took various medications. She
admitted that she had seen medication on the end table in the bonus room, however, she did
not see any medication lying out in the weeks prior to the victim’s death. She said that at the
time of her death, the victim would not have been able to remove childproof lids from pill
bottles.

       Ms. Kibler-Sircy testified that she did not know Ms. Desorbo. She said that she had
heard Appellant talk about Desorbo. Appellant told Ms. Kibler-Sircy that Ms. Desorbo gave
her baby Xanax so that the baby would go to sleep. Ms. Kibler-Sircy suggested that
Appellant call the authorities, but Appellant did not respond to her suggestion. Ms. Kibler-
Sircy recalled that in the weeks before the victim’s death, Appellant said that the victim was
throwing tantrums and acting like a brat.

       On the day in question, Ms. Kibler-Sircy was traveling to Gatlinburg with her friend
Tracy Masterson. Ms. Kibler-Sircy called Appellant on the way to Gatlinburg and heard the
victim babbling in the background. Ms. Kibler-Sircy arrived in Gatlinburg around 3:30 or
4:00 p.m. Shortly after arriving, Appellant’s husband called her screaming that the victim
was dead. Appellant called immediately after her husband. Ms. Kibler-Sircy said that based

                                             -10-
on the telephone calls she thought Appellant and her husband were panicking. Ms. Kibler-
Sircy returned to Nashville.

       Sometime after the victim’s death, Appellant told Ms. Kibler-Sircy that she had
prepared the sippy cup for the victim the day that she died. Appellant told Ms. Kibler-Sircy
that she poured the milk directly into the sippy cup.

       Ms. Kibler-Sircy stated that Appellant’s relationship with her husband began to
deteriorate after the victim was born. Ms. Kibler-Sircy admitted that she had engaged in a
sexual relationship with Appellant’s husband.

       Tracy Masterson also testified at trial. She stated that she met Appellant through Ms.
Kibler-Sircy and that she and Appellant were very close. Ms. Masterson said that Appellant
and her husband accused each other of infidelity. Ms. Masterson said in June 2008 she saw
Appellant’s husband use steroids and other drugs.

       Ms. Masterson said that she went to Gatlinburg with Ms. Kibler-Sircy. She said that
Ms. Kibler-Sircy called Appellant and that Ms. Masterson and Ms. Kibler-Sircy considered
stopping by Appellant’s house because they were concerned about her physical condition and
whether she could care for the victim. She said that when she visited Appellant’s home
Appellant was on the couch, and the victim was in the playpen.

        Ms. Masterson said she was with Ms. Kibler-Sircy when she received the telephone
call informing her that the victim was dead. They headed back to Nashville and arrived at
Appellant’s house around 8:00 or 9:00 p.m. She stated that the police would not let them into
the house.

        Tommy Hannah is the father of Appellant’s husband, Michael Hannah. Mr. Hannah
testified that he told Michael prior to the victim’s death that he was worried that the victim
could get to various medications because they were left on the end table in the bonus room.
He told Michael that he needed to fix the issue, and that if he did not, Mr. Hannah threatened
to take action. After he spoke with Michael, Mr. Hannah stated that he did not see anymore
pills. Mr. Hannah stated that Michael committed suicide in September 2010. After
Michael’s death, Mr. Hannah acquired a digital recorder that belonged to Michael. Mr.
Hannah stated that the recorder included several conversations between Appellant and her
husband. The recordings were played for the jury.

        Jeremiah Luke Bryant, Appellant’s brother, testified on behalf of Appellant. He stated
that on the date in question, his father called him at work to tell him that the victim had died.
He said that he and his father arrived at Appellant’s house around 6:00 p.m. He said that an

                                              -11-
officer at the door of the house would not let them enter the house. Mr. Bryant recalled that
the officer said they were interviewing Appellant. Mr. Bryant testified that they waited thirty
minutes to an hour before they were allowed to go inside. They went upstairs and sat with
Appellant. Ms. Kibler-Sircy, Ms. Masterson, Mr. Bryant, and his father remained with
Appellant after the investigators left.

      Michael arrived and began grabbing things from the house. Mr. Bryant testified that
he had not seen Michael earlier. Mr. Bryant said that at the time of the victim’s death,
Michael was using steroids and other drugs. He said that Michael was paranoid and accused
Mr. Bryant of having an affair with his sister, Appellant.

      Appellant testified on her own behalf. She denied that she put Oxycodone or
Alprazolam in the victim’s milk. Appellant denied that she killed the victim. She said that
she had previously been married to the father of A.B. Appellant stated that she married
Michael Hannah on May 5, 2006, and became pregnant almost immediately. She said that
around June 2008, her relationship with Michael was not good.

      She stated that she took the victim to the pediatrician because the victim was having
screaming fits, breathing issues, and was snoring.

         On June 27, 2008, Appellant stated that she woke up and fed the victim blueberry
muffins and cereal. She poured milk into the victim’s sippy cup from a milk container kept
in a refrigerator upstairs in the bonus room. Appellant said that the sippy cup was in a
bathroom upstairs. Appellant rinsed out the cup and filled it with milk. She said that she
filled it twice that day. She said that she was the victim’s primary caretaker the day of her
death. Michael stopped by the house at 1:00 p.m., but he did not feed her or pick her up. She
stated that A.B. did not give the victim a bottle or sippy cup that day.

       Appellant said that the victim was in her presence the entire day except when
Appellant took a nap around 3:00 p.m. while the victim was asleep. Appellant believed that
Michael arrived around 4:15 p.m. or 4:20 p.m. He found the victim unresponsive shortly
after he arrived.

        She admitted that she had suggested various ways that the victim could have ingested
the drugs. She said that she told the police that the victim could have gotten into some
medication. She said that A.B. might have given the victim drugs. She also said that drugs
must have been in the milk that was in the upstairs refrigerator. However, she did not share
this idea with the police.




                                             -12-
       Appellant admitted that she had taken Hydrocodone from 2005 to 2008. She also
admitted that she obtained various prescriptions under three different names: her maiden
name, Bryant; her first married name, Buchanan; and her second married name, Hannah.

       At the conclusion of the trial, the jury found Appellant guilty as charged. The trial
court imposed a life sentence for the first degree murder conviction and scheduled a separate
sentencing hearing for the remaining convictions. The trial court ordered the remaining
sentences to run concurrently to the life sentence.

                                          ANALYSIS

                                          Rule 404(b)

        Appellant specifically complains about the State’s motion to introduce the testimony
of Michael Orman as evidence of prior bad acts under Rule 404(b) of the Tennessee Rules
of Evidence. Appellant is referring to Mr. Orman’s testimony regarding witnessing his
girlfriend hold up a Xanax pill to the victim’s baby bottle while Appellant watched her do
so.

        The Tennessee Rules of Evidence embody, and our courts traditionally have
acknowledged, “a policy of liberality in the admission of evidence in both civil and criminal
cases . . . .” State v. Banks, 564 S .W.2d 947, 949 (Tenn. 1978); see also State v. Robinson,
930 S.W.2d 78, 84 (Tenn. Crim. App. 1995). To be admissible, evidence must satisfy the
threshold determination of relevancy mandated by Rule 401 of the Tennessee Rules of
Evidence. See, e.g., Banks, 564 S .W.2d at 949. Rule 401 defines “relevant evidence” as
being “evidence having any tendency to make the existence of any fact that is of consequence
to the determination of the action more probable or less probable than it would be without
the evidence.” Tenn. R. Evid. 401. However, relevant “evidence may be excluded if its
probative value is substantially outweighed by the danger of unfair prejudice . . . .” Tenn.
R. Evid. 403; see also Banks, 564 S.W.2d at 951.

       The general rule is that evidence of a defendant’s prior conduct is inadmissible,
especially when previous crimes or acts are of the same character as the charged offense,
because such evidence is irrelevant and “invites the finder of fact to infer guilt from
propensity.” State v. Hallock, 875 S.W.2d 285, 290 (Tenn. Crim. App. 1993). Tennessee
Rule of Evidence 404(b) permits the admission of evidence of prior conduct if the evidence
of other acts is relevant to a litigated issue such as identity, intent, or rebuttal of accident or
mistake, and the probative value outweighs the danger of unfair prejudice. Tenn. R. Evid.
404(b), Advisory Comm’n Cmts.; see State v. Parton, 694 S.W.2d 299, 303 (Tenn. 1985);
State v. Hooten, 735 S.W.2d 823, 824 (Tenn. Crim. App. 1987). However, “[e]vidence of

                                               -13-
other crimes, wrongs, or acts is not admissible to prove the character of a person in order to
show action in conformity with the character trait.” Tenn. R. Evid. 404(b). Before admitting
evidence under Rule 404(b), the rule provides that (1) upon request, the court must hold a
hearing outside the jury’s presence; (2) the court must determine that the evidence is
probative on a material issue and must, if requested, state on the record the material issue and
the reasons for admitting or excluding the evidence; (3) the court must find proof of the other
crime, wrong, or act to be clear and convincing; and (4) the court must exclude the evidence
if the danger of unfair prejudice outweighs its probative value. Tenn. R. Evid. 404(b).

        Prior to trial, the State filed a notice to use evidence of Appellant’s prior conduct of
bad acts under Rule 404(b). Appellant filed a response calling for the denial of the State’s
request. The trial court held a hearing on June 27, 2011. Mr. Orman testified at the hearing.
He stated that he and his girlfriend, Ms. Desorbo, went to see the victim at Appellant’s house
when the victim was three or four months old. As soon as they got there, Ms. Desorbo asked
Appellant where the pills were. Mr. Orman witnessed Appellant and Ms. Desorbo crushing
some type of pill. He also witnessed an argument between Appellant and her husband about
the victim crying and keeping her awake at night. Shortly thereafter, Mr. Orman witnessed
his girlfriend hold a baby bottle up and hold a pill next to the bottle. He stated that Appellant
was standing next to Ms. Desorbo watching her as she held the pill up to the baby bottle.

       The trial court made the following findings:


       In terms of the 404(b) issues we had last week. We went through a number of
       those and ended up with issues about the April, May ‘07 information provided
       by Mr. Orman and involving this Carissa Desorbo . . . .

               In terms of the proffer dealing with the April or May ‘07 information
       from Mr. Orman; as I said the other day, there’s not been any information
       evidence-wise, testimony-wise to the contrary. I mean, Mr. Orman answered
       every question he was asked, appeared to be forthright with his answers. So
       the State has shown, based – for this particular purpose – that this incident
       occurred, those discussions and activities occurred, by clear and convincing
       proof. The issue is: Is it probative of anything and if so, does it meet the
       balancing test under 404(b) if one finds that [Appellant] being present
       watching this Ms. DeSorbo do these things – I mean, there was no specific
       information provided by Mr. Orman that [Appellant] was talking or saying
       anything about okay, this is how you do it, or how much this, how much that.
       I mean, there are – I understand there are circumstances that one could argue.
       But if that is a bad act, being present when someone’s discussing with a baby

                                              -14-
       bottle or a cup in one hand and a Xanax in the other that something diabolical
       is occurring, it is – can be, if believed, probative in terms of her, [Appellant],
       having information that then becomes relevant when this situation happens in
       June of ‘08. That is: Who in the world would ever put Xanax in a baby’s sippy
       cup? Oh, well remember about a year ago when Ms. DeSorbo was showing
       [Appellant] how to do it. That obviously is relevant and probative in terms of
       identity, that is – I mean, there may be other proof that someone else has
       investigated Xanax and a baby, I don’t know. But in terms of the proof on this
       issue, there has been proof in terms of how that’s relevant to identity, lack of
       mistake, intent, motive, purpose for doing it identity, and I don’t find that
       that’s unfair prejudice. Is it prejudicial, or prove something, prove some issue
       in a criminal case, some element, or disprove some element, but it’s not, in the
       Court’s opinion, the fact that there is high probative value, is not outweighed
       by the unfair prejudice.


       Appellant bases his argument on two theories: (1) the trial court failed to follow the
proper procedure for a 404(b) question and (2) there was no bad act committed by Appellant,
and, therefore, no 404(b) issue. We agree with Appellant that Mr. Orman’s testimony did
not show a prior bad act by Appellant. For Rule 404(b) of the Tennessee Rules of Evidence
to come into play, the prior bad act in question must have been committed by the defendant.
Parton, 694 S.W.2d at 303. In this case, Mr. Orman testified that Appellant was standing
with Ms. Desorbo while she held up the baby bottle and held a pill next to it. Therefore, we
conclude that this evidence does not demonstrate a prior bad act by Appellant and that Rule
404(b) does not apply.

         If there is no Rule 404(b) issue, the question becomes whether the evidence should
have been admitted under Rules 401 and 402. State v. DuBose, 953 S.W.2d 649, 653 (Tenn.
1997). As stated above, to be admissible, evidence must satisfy the threshold determination
of relevancy mandated by Rule 401 of the Tennessee Rules of Evidence. See, e.g., Banks,
564 S.W.2d at 949. Rule 401 defines “relevant evidence” as being “evidence having any
tendency to make the existence of any fact that is of consequence to the determination of the
action more probable or less probable than it would be without the evidence.” Tenn. R. Evid.
401. However, relevant “evidence may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice . . . .” Tenn. R. Evid. 403; see also Banks, 564
S.W.2d at 951. In order to be admissible, evidence must be relevant and probative to an issue
at trial. State v. McCary, 922 S.W.2d 511, 515 (Tenn. 1996); see also Tenn. R. Evid. 402.
Evidence is relevant if it has “any tendency to make the existence of any fact that is of
consequence to the determination of the action more probable or less probable than it would
be without the evidence.” Tenn. R. Evid. 401. However, relevant evidence may be excluded

                                              -15-
at trial if the probative value of that evidence “is substantially outweighed . . . by
considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” Tenn. R. Evid. 403. The determination of relevancy is left to the discretion of
the trial court, and this Court will not overturn a trial court’s determination in this regard in
the absence of an abuse of discretion. State v. Forbes, 918 S.W.2d 431, 449 (Tenn. Crim.
App. 1995).

        We conclude that Mr. Orman’s testimony is relevant and that its probative value
outweighs any unfair prejudice. Initially, we point out that Mr. Orman did not testify at the
hearing or at trial that he saw Appellant or Ms. Desorbo put any mediation into the baby
bottle. His testimony was that he saw the women exchange pills and crush the pills into
powder. He next saw Ms. Desorbo hold up a baby bottle and a pill next to each other as
Appellant watched. These are facts that are relevant to the question as to whether someone
put drugs into the victim’s bottle and how it could have been done. Therefore, we conclude
the trial court did not abuse its discretion in admitting this evidence.

                                      Material Witness

        Appellant argues that she was denied her “constitutional right of compulsory process
for obtaining a material witness.” At the hearing on the 404(b) question, the State presented
Mr. Orman as a witness. As stated above, Mr. Orman testified about Ms. Desorbo’s
activities at Appellant’s home. The assistant district attorney stated at the hearing that the
district attorney’s office could not locate Ms. Desorbo. The State offered to put on
Investigator Hugh Coleman who had interviewed Ms. Desorbo. The assistant district
attorney stated that in her interview with Investigator Coleman, Ms. Desorbo denied the
substance of Mr. Orman’s version of events. The assistant district attorney stated that they
would make Investigator Coleman available for the defense. The assistant district attorney
also stated that it would stipulate to Ms. Desorbo’s denial of the facts testified to by Mr.
Orman.

        Later in the hearing, Appellant’s counsel stated that they were trying to locate Ms.
Desorbo. Trial counsel stated that they had contacted Ms. Desorbo’s sister and brother-in-
law and had hired a private investigator. However, they had not located her by the time of
hearing. The trial court pointed out to Appellant that the defense had had nine months prior
to the hearing to locate Ms. Desorbo. Appellant asked for a continuance, and the trial court
denied it. However, at the conclusion of the hearing, the trial court stated that it would
address the 404(b) issue in a few days, on Monday.

       When the trial court revisited the issue the next Monday, Appellant still had not
located Ms. Desorbo. Appellant asked for a four week continuance but admitted that there

                                              -16-
were no leads as to her whereabouts and had no idea when or if she could be located. The
trial court denied the continuance and stated that the trial could be continued until Christmas,
but Appellant still would not know if Ms. Desorbo could be located. Therefore, the request
was denied.

         On appeal, Appellant argues that the trial court’s denial of her motion for a
continuance was a violation of her constitutional right to compulsory process for obtaining
a material witness. The granting of a continuance rests within the sound discretion of the
trial court. State v. Odom, 137 S.W.3d 572, 589 (Tenn. 2004). We will reverse the denial
of a continuance only if the trial court abused its discretion and the defendant was prejudiced
by the denial. State v. Hines, 919 S.W.2d 573, 579 (Tenn. 1995). In order to show prejudice,
the defendant must demonstrate that a different result might reasonably have been reached
if the trial court had granted the continuance or that the denial of the continuance denied the
defendant a fair trial. Id. Moreover, a defendant who asserts that the denial of a continuance
constitutes a denial of due process or the right to counsel must establish actual prejudice.
Odom, 137 S.W.3d at 589. This Court has recognized that a continuance might be
appropriate in order to afford a defendant a “reasonable opportunity” to locate a witness.
State v. Morgan, 825 S.W.2d 113, 117 (Tenn. Crim. App. 1991). However, the burden rests
with the defendant to show that a continuance might have reasonably resulted in locating the
witness. Id.; see also Brown v. State, 489 S.W.2d 855, 857 (Tenn. Crim. App. 1972).

       Criminal defendants are afforded the “right . . . to have compulsory process for
obtaining witnesses in his favor.” U.S. Const. amend. VI; Tenn. Const. art. I, § 9; T.C.A. §
40-17-105; see State v. Brown, 29 S.W.3d 427, 432 (Tenn. 2000); see also Chambers v.
Mississippi, 410 U.S. 284, 302 (1973) (“Few rights are more fundamental than that of an
accused to present witnesses in his own defense.”). With regard to compulsory attendance
of witnesses, the Supreme Court has stated the following:


       The right to offer the testimony of witnesses, and to compel their attendance,
       if necessary, is in plain terms the right to present a defense, the right to present
       the defendant’s version of the facts as well as the prosecution’s to the jury so
       it may decide where the truth lies. Just as an accused has the right to confront
       the prosecution’s witnesses for the purpose of challenging their testimony, he
       has the right to present his own witnesses to establish a defense. This right is
       a fundamental element of due process of law.


Washington v. Texas, 388 U.S. 14, 19 (1967).



                                              -17-
       The foundation of a claim of denial of compulsory process is that the witness or the
evidence the Defendant seeks to offer is material to the defense. See, e.g., United States v.
Valenzuela-Bernal, 458 U.S. 858, 867 (1982). Furthermore, if a defendant attempts to
establish a violation of his right to compulsory process, he “must at least make a plausible
showing of how [the witness’s] testimony would have been both material and favorable to
his defense . . . .” Id. at 867.

        In the case at hand, the State filed a notice on September 13, 2010, that it intended to
present the testimony of Mr. Orman. The 404(b) hearing in question was held on June 23
and 27, 2011. Therefore, the hearing was a full nine months after Appellant had notice of
the intention to present Mr. Orman as a witness. Appellant’s counsel stated that he had
spoken to Ms. Desorbo’s family, conducted a records check, and hired a private investigator.
However, trial counsel did not state that there had been any progress in locating Ms.
Desorbo. In addition, on the first day of the hearing, the assistant district attorney also stated
that the State had searched for Ms. Desorbo to no avail.

       As stated above, to prevail on a claim Appellant must prove that her rights were
violated. However, based upon our review of the record, we can find no presentation of
evidence by Appellant demonstrating what Ms. Desorbo would have testified if presented
as a witness. The State offered to bring in the investigator to testify regarding his previous
interview of Ms. Desorbo and her denial of Mr. Orman’s claims. However, Appellant did
not present the investigator at the subsequent hearing on June 27, 2011. Furthermore, we
cannot tell whether Appellant presented any evidence regarding Ms. Desorbo’s expected
testimony at the motion for new trial because no transcript of the motion for new trial was
included in the record. Therefore, Appellant has not proven that Ms. Desorbo was a material
witness. For this reason, she has also failed to prove that the trial court denied its discretion
in denying her motion for continuance. Appellant is not entitled to relief on this issue.

                         Denial of Motion to Suppress Statement

       Appellant argues on appeal that the trial court erred when it denied her motion to
suppress her statements made to officers the evening that the victim was found. The State
disagrees.

        Prior to trial, Appellant filed a motion to suppress her statements made to law
enforcement personnel the evening that the victim was found dead. As set out above, after
911 was called, various members of law enforcement arrived and began asking Appellant and
her husband questions regarding the circumstances of the victim’s death. They were asked
to participate in a re-enactment of how they found the victim. In addition, an interview was
conducted of Appellant and her husband that occurred in the bonus room of the house. The

                                               -18-
interview was surreptitiously recorded. Appellant was allowed to receive telephone calls
during the interview and move around. The trial court held an evidentiary hearing on the
motion. The trial court denied the motion to suppress by written order.

        “This Court will uphold a trial court’s findings of fact in a suppression hearing unless
the evidence preponderates otherwise.” State v. Hayes, 188 S.W.3d 505, 510 (Tenn. 2006)
(citing State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). On appeal, “[t]he prevailing party
in the trial court is afforded the ‘strongest legitimate view of the evidence and all reasonable
and legitimate inferences that may be drawn from that evidence.’” State v. Carter, 16
S.W.3d 762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998)).
“Questions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” Odom, 928 S.W.2d at 23. Our review of a trial court’s application of law to the facts
is de novo, with no presumption of correctness. State v. Walton, 41 S .W.3d 75, 81 (Tenn.
2001) (citing State v. Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999); State v. Yeargan, 958
S.W.2d 626, 629 (Tenn. 1997)). When the trial court’s findings of fact are based entirely on
evidence that does not involve issues of witness credibility, however, appellate courts are as
capable as trial courts of reviewing the evidence and drawing conclusions, and the trial
court’s findings of fact are subject to de novo review. State v. Binette, 33 S.W.3d 215, 217
(Tenn. 2000). Further, we note that “in evaluating the correctness of a trial court’s ruling on
a pretrial motion to suppress, appellate courts may consider the proof adduced both at the
suppression hearing and at trial.” State v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).

                                    A. Miranda Warnings

       Appellant’s initial argument regarding the denial of her motion to suppress is that her
statements were obtained in violation of her right against self-incrimination under the Fifth
and Fourteenth Amendments to the United States Constitution and Article 1, § 9 of the
Tennessee Constitution because they were the product of custodial interrogation without the
benefit of the warnings required by Miranda v. Arizona, 384 U.S. 436 (1966).

        The Fifth Amendment to the United States Constitution provides in pertinent part that
“no person . . . shall be compelled in any criminal case to be a witness against himself.” U.S.
Const. amend. V. Similarly, Article I, Section 9 of the Tennessee Constitution states that “in
all criminal prosecutions, the accused shall not be compelled to give evidence against
himself.” Tenn. Const. art. I, § 9. However, an accused may waive this right against
self-incrimination. Miranda v. Arizona, 384 U.S. 436 (1966). In Miranda, the United States
Supreme Court held that a suspect “must be warned prior to any questioning that he has the
right to remain silent, that anything he says can be used against him in a court of law, that he
has the right to the presence of an attorney, and that if he cannot afford an attorney one will

                                              -19-
be appointed for him prior to any questioning if he so desires.” Id. at 479. The Supreme
Court held that a suspect may knowingly and intelligently waive the right against
self-incrimination only after being apprised of these rights. Id. Accordingly, for a waiver
of the right against self-incrimination to be constitutionally valid, the accused must make an
intelligent, knowing, and voluntary waiver of the rights afforded by Miranda. Id. at 444. In
considering the totality of the circumstances a court should consider:


       [T]he age of the accused; his lack of education or his intelligence level; the
       extent of his previous experience with the police; the repeated and prolonged
       nature of the questioning; the length of the detention of the accused before he
       gave the statement in question; the lack of any advice to the accused of his
       constitutional rights; whether there was an unnecessary delay in bringing him
       before a magistrate before he gave the confession; whether the accused was
       injured intoxicated or drugged, or in ill health when he gave the statement;
       whether the accused was deprived of food, sleep or medical attention; whether
       the accused was physically abused; and whether the suspect was threatened
       with abuse.


State v. Huddleston, 924 S.W.2d 666, 671 (Tenn. 1996) (citing State v. Readus, 764 S.W.2d
770, 774 (Tenn. Crim. App. 1988)). However, no single factor is necessarily determinative.
State v. Blackstock, 19 S.W.3d 200, 208 (Tenn. 2000) (citing Fairchild v. Lockhart, 744 F.
Supp. 1429, 1453 (E.D. Ark. 1989)). Further, “[a] trial court’s determination that a
confession was given knowingly and voluntarily is binding on the appellate courts unless the
defendant can show that the evidence preponderates against the trial court’s ruling.” State
v. Keen, 926 S.W.2d 727, 741 (Tenn. 1994).

         In the case at hand, Appellant argues that she was in custody during the interview and,
for that reason, Miranda warnings are required in order for her statements to be introduced
at trial.

       As this Court stated in State v. Cooper, 912 S.W.2d 756 (Tenn. Crim. App. 1995):


       Whether one is in custody turns not on whether the interrogation occurred in
       a “coercive environment” but on whether the accused was “deprived of his
       freedom of action in any significant way.” Oregon v. Mathiason, 429 U.S. 492
       (1977). Under California v. Beheler, 463 U.S. 1121, 1125 (1983), the ultimate
       inquiry to determine whether a person is “in custody” for purposes of receiving

                                              -20-
       Miranda protection is “simply whether there is a ‘formal arrest or restraint of
       freedom of movement’ of the degree associated with a formal arrest.”
912 S.W.2d at 762. “[T]he test is whether, under the totality of the circumstances, a
reasonable person in the suspect’s position would consider himself or herself deprived of
freedom of movement to a degree associated with a formal arrest.” State v. Anderson, 937
S.W.2d 851, 855 (Tenn. 1996).

      The trial court’s findings of fact with regard to the suppression of Appellant’s
statement to the officers are as follows:


       The Court finds that under the totality of the circumstances the defendant was
       not in custody when she made her statements. The Court has reviewed the
       audio recording of the defendant’s statements, which corroborate Detective
       Cooley’s testimony that he interviewed the defendant in a casual,
       conversational tone. The Court accredits the officers’ testimony that they did
       not know if a crime had occurred, much less if the defendant was a suspect.
       At no point did the officers ever confront the defendant with suspicion of her
       guilt in a criminal act. The defendant was not transported to another location,
       but was interviewed in the comfort of her own home. She moved freely to
       various parts of her residence, both inside and out front. The Court accredits
       the testimony of the officers that the defendant was never restrained in any
       way. The defendant interrupted the interview several times to answer
       incoming phone calls. The overall character of the interview was that of an
       attempt to discover details that might explain how the victim died, and not
       focused on whether the defendant was culpable in or perpetrated a crime.
       Based on the foregoing analysis, under the totality of the circumstances, a
       reasonable person in the defendant’s position would not consider herself
       deprived of freedom of movement to a degree associated with a formal arrest.
       Therefore, this was not a custodial interrogation as contemplated by Miranda,
       and the officers were not required to read the defendant her constitutional
       rights. Therefore, this issue is without merit.

                               1. At Beginning of Interview

       Upon our review of the record at hand, we conclude that the evidence does not
preponderate against the trial court’s denial of the motion to suppress. The testimony at both
the hearing and the trial show that Appellant was not in custody and, therefore, there was no

                                             -21-
requirement that she be advised of her Miranda rights. Witnesses for the State testified that
Appellant was interviewed in her home in her bonus room. She was allowed to freely roam
the house and allowed to receive telephone calls from relatives. She was not isolated. Her
husband and other family members and friends were present during parts of the interview.
The tone was conversational and not antagonistic. The facts surrounding the interview do
not lead to the conclusion by a reasonable person that she would have been “deprived of
freedom of movement to a degree associated with formal arrest.” See Anderson, 937 S.W.2d
at 855. Therefore, it was not a situation in which Miranda warnings were necessary.

                                  2. In Middle of Interview

        Appellant also argues that the trial court erred in denying her motion to suppress with
regard to the moment of the interview where Appellant asked whether the victim could have
accidentally ingested Appellant’s medication. Appellant argues that at this point in the
interview, it became more of an interrogation. However, we conclude, once again, that there
is no evidence to support this conclusion. There is still no evidence that a reasonable person
would have felt that she was deprived of her freedom. She was still allowed to move about
the house and take telephone calls. Therefore, we find no support for the requirement of
Miranda warnings for the introduction of the statements into evidence.

                               B. Voluntariness of Statement

      Appellant also argues that her statement was not voluntary because she was under
extreme emotional distress and intoxicated.

        Even though a statement was not given as a result of custodial interrogation, the
statement must still be voluntary in order to be admissible. See Arizona v. Fulminante, 499
U.S. 279, 286-88 (1991). In order to be considered voluntary, the statement must not be
extracted by “any sort of threats or violence, nor obtained by any direct or implied promises,
however slight, nor by the exertion of any improper influence.” Bram v. United States, 168
U.S. 532, 542-43 (1897); State v. Kelly, 603 S.W.2d 726, 727 (Tenn. 1980). However, “[a]
defendant’s subjective perception alone is not sufficient to justify a conclusion of
involuntariness in the constitutional sense.” State v. Smith, 933 S.W.2d 450, 455 (Tenn.
1996). Instead, “coercive police activity is a necessary predicate to finding that a confession
is not voluntary.” Id.

        Whether a statement was voluntarily given is determined by examining the totality of
the circumstances. Kelly, 603 S.W.2d at 728-29 (Tenn. 1980). “A trial court’s determination
that a confession was given knowingly and voluntarily is binding on the appellate courts
unless the defendant can show that the evidence preponderates against the trial court’s

                                             -22-
ruling.” State v. Keen, 926 S.W.2d 727, 741 (Tenn. 1994). In addition, the findings of fact
made by the trial court at a hearing on a motion to suppress will also be upheld unless the
evidence preponderates otherwise. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996).
Questions about witness credibility and “resolution of conflicts in the evidence are matters
entrusted to the trial judge.” Id.

       The trial court made the following findings:


               After reviewing the testimony of the witnesses, the audio recording of
       the June 17, 2008 interview, and the audio recording of the juvenile hearing
       held December 8, 2010, the Court finds that the defendant gave a knowing and
       voluntary statement. Throughout the interview, the defendant answered
       Detective Cooley’s questions in an appropriate manner that indicated a rational
       intellect. The defendant displayed a full memory and gave a detailed narrative
       of past events that stayed consistent throughout the questioning. The
       defendant was emotional and upset at various times during the interview, but
       never for an extensive period of time. The Court notes that her overall
       demeanor of the June 27, 2008 interview is very similar to that she displayed
       at the juvenile hearing held December 8, 2010. The Court accredits the
       testimony of Latasha Bryant and Detective Cooley that the defendant was
       coherent and displayed behavior that was not indicative of being under the
       influence. The Court is not convinced that the defendant’s brother and father
       were even present during the relevant portions of any interview of the
       defendant[ ]. After examining all the proof, the Court finds that the defendant
       gave a knowing, voluntary statement that was the product of a free mind and
       rational intellect.


(footnote omitted).

      In State v. Morris, 24 S.W.3d 788 (Tenn. 2000); our supreme court attached this
Court’s opinion as an appendix to its own opinion. The following is stated in the appendix:


              The law in this state is well-established that “[t]he ingestion of drugs
       and alcohol does not in and of itself render any subsequent confession
       involuntary.” See State v. Robinson, 622 S.W.2d 62, 67 (Tenn. Crim. App.
       1980), cert. denied, 454 U.S. 1096, 102 S. Ct. 667, 70 L. Ed. 2d 636 (1981);
       see also State v. [Stephen Lajuan] Beasley, No. 03C01-9509-CR-00268, 1996

                                            -23-
       WL 591203 (Tenn. Crim. App. at Knoxville, Oct. 10, 1996), reh’g denied,
       (Sept. 15, 1997), perm. to appeal denied, (Tenn. Apr. 27, 1998); State v.
       [Larry Thomas] Teeters, No. 0201-9304-CC-0051, 1994 WL 29855 (Tenn.
       Crim. App. at Jackson, Feb. 2, 1994). “It is only when an accused’s faculties
       are so impaired that the confession cannot be considered the product of a free
       mind and rational intellect that it should be suppressed.” Robinson, 622
S.W.2d at 67 (citing Lowe v. State, 584 S.W.2d 239 (Tenn. Crim. App. 1979)).
       The test to be applied in these cases is whether, at the time of the statement,
       the accused was capable of making a narrative of past events or of stating his
       own participation in the crime. [Stephen Lajuan] Beasley, No. 03C01-9509-
       CR-00268 (citations omitted).


Morris, 24 S.W.3d at 805.

        In the case at hand, Appellant has not proven that the evidence preponderates against
the findings of the trial court. The officers arrived at Appellant’s house and proceeded to ask
her questions in order to determine why the victim had died. There were no coercive tactics,
threats, or promises made to extract Appellant’s statements. The officers testified that at the
time they were at Appellant’s home, they did not even know that the victim’s death was a
homicide. The officers stated that it was not readily apparent to them that Appellant was
intoxicated and that she responded appropriately to their questions. They did acknowledge
that she was very distraught, but they stated that she would calmly answer their questions and
subsequently break down when speaking on the telephone with relatives.

       We conclude that Appellant’s statements were voluntary and not affected by her
alleged intoxication or distress. Therefore, Miranda warnings were not necessary and
Appellant is not entitled to relief.

                             Loss or Destruction of Evidence

        Appellant argues that the trial court erred in denying her request to instruct the jury
on the State’s responsibility to gather, preserve, and produce evidence. Appellant bases this
argument on the fact that the State lost the videotape of the re-enactment performed by
Appellant and her husband of how they found the victim and the destruction of the sippy cup
and its contents.




                                             -24-
       The Due Process Clause of the Fourteenth Amendment to the United States
Constitution provides every defendant the right to a fair trial.2 To facilitate this right, a
defendant has a constitutionally protected privilege to request and obtain from the
prosecution evidence that is either material to guilt or relevant to punishment. Brady v.
Maryland, 373 U.S. 83, 87 (1963). Further, the prosecution has a duty to turn over
exculpatory evidence that would raise a reasonable doubt about a defendant’s guilt. United
States v. Agurs, 427 U.S. 97, 110-11 (1976).

       The State has a general duty to preserve all evidence subject to discovery and
inspection as part of Tennessee Rule of Criminal Procedure 16. The case of State v.
Ferguson, 2 S.W.3d 912 (Tenn. 1999), illustrates the procedure to examine situations in
which the State fails to preserve evidence. In Ferguson, the defendant was arrested for
driving under the influence (“DUI”). The videotape of various sobriety tests performed by
the defendant was inadvertently taped over before his trial. Ferguson, 2 S.W.3d at 914. The
defendant appealed, arguing that the State violated his Due Process rights by failing to
preserve the videotape. In its review of defendant’s issue, our state supreme court adopted
a test for courts to use in determining whether the loss or destruction of evidence has
deprived a defendant of a fair trial. Id. at 917. The initial analytical step in this test for
determining whether there was any duty to preserve evidence was described as follows:


        Whatever duty the Constitution imposes on the States to preserve evidence,
        that duty must be limited to evidence that might be expected to play a
        significant role in the suspect’s defense. To meet this standard of
        constitutional materiality, evidence must both possess an exculpatory value
        that was apparent before the evidence was destroyed, and be of such a nature
        that the defendant would be unable to obtain comparable evidence by other
        reasonably available means.


Id. (quoting California v. Trombetta, 467 U.S. 479, 488-89 (1984)). The Court explained
that if the proof demonstrates the existence of a duty to preserve the evidence and
demonstrates that the State failed in that duty, “the analysis moves to considerations of
several factors which guide the decision regarding the consequences of the breach.” Id.
Accordingly, those factors include: “(1) The degree of negligence involved; (2) The


        2
          “As a general rule, . . . a trial lacks fundamental fairness where there are errors which call into
question the reliability of the outcome.” State v. Ferguson, 2 S.W.3d 912, 914 n.3 (Tenn. 1999) (citing Betts
v. Brady, 316 U.S. 455 (1942); Watkins v. State, 393 S.W.2d 141, 144 (Tenn. 1965); Lofton v. State, 898
S.W.2d 246, 248 (Tenn. Crim. App. 1994)).

                                                    -25-
significance of the destroyed evidence, considered in light of the probative value and
reliability of secondary or substitute evidence that remains available; and (3) The sufficiency
of the other evidence used at trial to support the conviction.” Id. at 917. “If, after
considering all the factors, the trial judge concludes that a trial without the missing evidence
would not be fundamentally fair, then the trial court may dismiss the charges.” Id. However,
dismissal is but one of the trial judge’s options. Id.

       In the order denying the motion for new trial, the trial court made the following
findings with regard to this issue:


              The defendant asserts a new trial is required because the State destroyed
       and/or lost evidence in this case because the sippy cup from the defendant’s
       residence alleged to contain milk with Oxycodone was destroyed. Also the
       video tape of the reenactment at the scene of the Defendant’s home was lost.
       The Court finds the defendant has not shown pursuant to State v. Ferguson, 2
S.W.3d 912, 914 (Tenn. 1999), of a duty of the State to preserve the evidence.
       Even if the State should have preserved the evidence, the Court finds there has
       not been proof of the requisite degree of negligence. The evidence at trial
       showed that the evidence was destroyed as part of a routine procedure of the
       lab. Also, the child’s cup was not significant in light of the secondary
       evidence available and the fact that the drugs were found in the victim’s
       system. There was no dispute as to the cause of death.


                                          Sippy Cup

       Appellant argues that her due process rights were violated when the State destroyed
the sippy cup recovered at her house which contained milk that later tested positive for
oxycodone. At trial, Appellant raised the issue of a need for a preservation of evidence
instruction at the conclusion of Appellant’s case. The trial court stated that there had been
no Ferguson motion, which usually precedes such an instruction request. Likewise, we have
found no such motion or objection prior to Appellant’s request for the jury instruction.
Appellant did raise the issue in her motion for new trial.

        The State argues that the sippy cup did not possess exculpatory value. We agree. The
contents of the sippy cup were tested and the results were that the milk contained therein was
mixed with Oxycodone. Appellant told the officers and testified at trial that she alone fed
the victim the day of her death. We conclude that the cup of milk laced with Oxycodone that
was given to the victim whose urine, heart blood, and bile all showed the ingestion of

                                              -26-
Oxycodone is not exculpatory. Therefore, Appellant has failed to demonstrate that the State
had a duty to preserve the evidence.

                                   Re-enactment Videotape

       Appellant also argues that she was denied a fair trial because the State lost the
videotape of the re-enactment of how Appellant and her husband found the victim.
Appellant argues that this videotape was the “best evidence of [Appellant’s] level of
impairment during the police questioning.” The State argues that this issue is waived
because Appellant failed to raise this issue in the trial court.

        When Appellant requested the instruction of the trial court, trial counsel did not raise
the issue of the re-enactment videotape. The only evidence raised as a subject of the
instruction was the sippy cup. Appellant did specifically raise the issue of the re-enactment
in her amended motion for new trial.

        Upon a review of the record on appeal, we conclude that Appellant has not proven that
the loss of the re-enactment videotape deprived her of a fair trial. She has not shown that the
videotape had exculpatory value that was apparent before the videotape was lost. She
contends that the videotape would demonstrate the level of her intoxication during the
demonstration. However, even if she had been intoxicated during the re-enactment, this fact
is not relevant as to question whether she fed oxycodone and Alprazolam to the victim prior
to her death. In addition, the State’s witnesses testified that she did not appear intoxicated,
and Appellant presented her father and brother who testified that she was intoxicated. Also,
there was an audio recording of the re-enactment which could equally demonstrate if
Appellant was intoxicated by showing whether she was slurring her words or incoherent.

        Furthermore, even if we assume that she meets the initial analytical step and there was
a duty to preserve the videotape, Appellant has not proven that the missing evidence affected
the fundamental fairness of the trial. As stated above, Appellant must show the degree of
negligence involved; the significance of the destroyed evidence, considering any secondary
evidence; and the sufficiency of the other evidence presented at trial. See Ferguson, 2
S.W.3d at 917.

       In the record provided on appeal, Appellant has not cited to the record of the motion
for new trial. In fact, we cannot locate the transcript of the motion for new trial in the record
on appeal. Therefore, we have no evidence as to the level of negligence involved in the loss
of the videotape.




                                              -27-
       We have already stated that there was an audio recording of the re-enactment as well
as witnesses for both the State and Appellant who testified as to whether Appellant was
intoxicated. The other evidence presented at trial was that Appellant was the only person,
according to her own statement, who fed the victim. Appellant stated that she prepared her
milk and gave it to her. At the autopsy, it was discovered that the victim had been ingesting
oxycodone for some time and had most likely ingested some within a short time period
before her death. We conclude from the record on appeal, that the loss of the re-enactment
videotape did not affect the fundamental fairness of Appellant’s trial.

                    Loss or Destruction of Evidence Jury Instruction

        Appellant also argues that the trial court had a duty to instruct the jury on the
preservation of evidence. A trial court has a “duty to give a complete charge of the law
applicable to the facts of the case.” State v. Harris, 839 S.W.2d 54, 73 (Tenn. 1992).
Anything short of a complete charge denies a defendant his constitutional right to trial by a
jury. State v. McAfee, 737 S.W.2d 304, 308 (Tenn. Crim. App. 1987). However, Tennessee
law does not mandate that any particular jury instructions be given so long as the trial court
gives a complete charge on the applicable law. See State v. West, 844 S.W.2d 144, 151
(Tenn. 1992). A charge is prejudicial error “if it fails to fairly submit the legal issues or if
it misleads the jury as to the applicable law.” State v. Hodges, 944 S.W.2d 346, 352 (Tenn.
1997) (citing State v. Forbes, 918 S.W.2d 431, 447 (Tenn. Crim. App. 1995); Graham v.
State, 547 S.W.2d 531 (Tenn. 1977)). In determining whether jury instructions are
erroneous, this Court must review the charge in its entirety and invalidate the charge only if,
when read as a whole, it fails to fairly submit the legal issues or misleads the jury as to the
applicable law. State v. Vann, 976 S.W.2d 93, 101 (Tenn. 1998).

      We have previously determined that there was no violation under Ferguson.
Therefore, there was no basis to give an instruction on the preservation of evidence.

                               Negligence Jury Instructions

       Appellant argues that the trial court erred in instructing the jury on the State’s
requested instruction for negligence. The following is Appellant’s argument in its entirety
regarding her allegation that the trial court erred in instructing the jury on negligence:


              The State requested a special jury instruction on aggravated child
       neglect. (Vol. XI, p. 176-7). The Appellant objected stating the pattern jury
       instruction on aggravated child neglect should be read to the jury without the
       additional language requested by the State defining neglect. (Vol. XI, p. 177).

                                              -28-
       The trial court overruled the objection and included the superfluous negligence
       definition. (Vol. XI, p. 194; Vol. XII, p. 272). The trial court instructed the
       jury that

               Neglect is continuing a course of knowing conduct beginning
               with the first act or omission that causes adverse effects to a
               child’s health or welfare. Neglect can be an act of omission or
               omission. Neglect can occur when a parent or guardian neglects
               or refuses to provide necessary medical, surgical, institutional or
               hospital care for a child.

       (Vol. XII, p. 272). The additional language unduly prejudiced the Appellant
       and denied her a fair trial by improperly instructing the jury on the law of
       negligence.


        There is no discussion as to why the instruction was prejudicial or any citation to
authorities to demonstrate how the instruction was prejudicial. Tennessee Rule of Appellate
Procedure 27(a)(7) provides that a brief shall contain, “[an] argument . . . setting forth the
contentions of the appellant with respect to the issues presented, and the reasons therefor,
including the reasons why the contentions require appellate relief, with citations to the
authorities and appropriate references to the record . . . relied on.” Tennessee Court of
Criminal Appeals Rule 10(b) states that, “[i]ssues which are not supported by argument,
citation to authorities, or appropriate references to the record will be treated as waived in this
court.” See also State v. Sanders, 842 S.W.2d 257, 260-61 (Tenn. Crim. App. 1992).
Appellant does not accompany her recitation of the events surrounding the giving of the
instruction and her assertion of prejudice with any argument or citation to authorities. This
issue is waived.

                                   Right of Confrontation

        Appellant’s final argument is that her constitutional right to confrontation was
violated when the trial court allowed the playing of a tape recording in which her deceased
husband’s voice could be heard. In her brief, the heading of the argument states that the right
of confrontation is found in the Tennessee and United States Constitutions. However, these
are the only citations to any authority in this entire section of the brief. Appellant goes on
to set out the facts leading up to the denial of her motion in limine and her objection at trial
prior to the playing of the tape recording. There is no argument as to how the tape violated
her right to confrontation and there is no citation to any authority to support such an
argument.

                                              -29-
       As stated above, an issue in a brief that fails to include an argument and cite to
applicable authority is waived. See Tenn. R. App. P. 27(a)(7); Tenn. Ct. Crim. App. R.
10(b); see also Sanders, 842 S.W.2d at 260-61. Therefore, this issue is waived.

                                    CONCLUSION

      For the forgoing reasons, we affirm the judgments of the trial court.




                                         ___________________________________
                                         JERRY L. SMITH, JUDGE




                                           -30-